Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 16 limitation of the collar directly fixed to the rotational shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 1 Line 12 – “in the rotational shaft direction” is more clearly written “, along the rotational shaft’s rotational axis direction,” or something similar to this effect.
Claim 6 Line 9 – “in the rotational shaft direction” is more clearly written “, along the rotational shaft’s rotational axis direction,” or something similar to this effect.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1 Line 5 is considered invoking a means plus function since the generic placeholder “agitation member” is not modified by sufficient structure. The specification teaches agitation member 30 as sufficient structure in figure 1. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 5 depend on Claim 1 and do not provide the necessary structure either, and invoke 122f claim interpretation.
Claim 3 Line 2 is considered invoking a means plus function since the generic placeholder “rotating body” is not modified by sufficient structure. The specification ([0019]) and the drawings (figures 2 & 3) teach blade 70 as sufficient structure. This structure will be interpreted into the prior art rejection sections.
Claim 4 Line 2 is considered invoking a means plus function since the generic placeholder “positioning member” is not modified by sufficient structure. The specification ([0028]) and the drawings (figures 2 & 5) teach outer periphery end portion 42b
Claim 8 Line 2 is considered invoking a means plus function since the generic placeholder “rotating body” is not modified by sufficient structure. The specification ([0019]) and the drawings (figures 2 & 3) teach blade 70 as sufficient structure. This structure will be interpreted into the prior art rejection sections.
Claims 9 – 10 depend on Claim 8 and do not provide the necessary structure either, and invoke 122f claim interpretation.
Claim 11 Line 2 is considered invoking a means plus function since the generic placeholder “positioning member” is not modified by sufficient structure. The specification ([0028]) and the drawings (figures 2 & 5) teach outer periphery end portion 42b as sufficient structure. This structure will be interpreted into the prior art rejection sections. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixing state" in lines 5 – 6 from the bottom.  There is insufficient antecedent basis for this limitation in the claim. Suggestion, either amend “the fixing state” to “the fixed position” or amend “a fixed position” (lines 6 – 7 from the bottom) to “a fixing state”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurachi et al. (Japanese Patent No. 2011/229494(A) hereinafter Kurachi).

Claim 1, Kurachi teaches a food mixer (figure 1: entire apparatus), comprising: a container in which to put foodstuff or water (figure 1: cylindrical casing 1), a rotational shaft penetrating a wall of the container so that the rotational shaft is supported rotatably in the container (figure 1: main rotary shaft 5), an agitation member, 112f: instant case figure 1 agitation member 30, fixed to the rotational shaft in the container to agitate the foodstuff by rotating together with the rotational shaft (figure 2: stirring blade 7), a main packing disposed between the container and the rotational shaft to prevent the foodstuff or the water in the container from leaking out from the container and prevent outside air or foreign matters from flowing into the container (figure 1: second seal packing 30), a collar (figure 1: ring body 18 and upper packing presser 24 read together) held at an outer periphery of the rotational shaft by a fixing member (figure 1: bolts 22 and 28) so that a space is formed in the rotational shaft direction between the main packing and the collar (figure 1: space 50), and the collar having an annular shape and being configured to be moved away from a fixed position to allow the space to be opened toward the container after the fixing state of the collar is removed (figure 1: ring body 18 and upper packing presser 24 read together are annular in nature and they are designed to be removable [after bolts 22 and 28 are removed], after they are removed second seal packing 30 is exposed to the internal space of casing 1), a sub packing disposed between an outer periphery of the collar and the container to prevent the foodstuff or the water from leaking out from the container and prevent the outside air and the foreign matters from flowing into the container (figure 1: seal packing 20 is on an outer periphery of ring body 18).  

Regarding Claim 2, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 1, wherein the sub packing has an annular shape surrounding the outer periphery of the collar and is configured to be separable by opening the annular shape (figure 1: seal packing 20 is annular in an outer periphery of the collar, and is separable from its fixed position on the shaft once the “collar” is removed).  

Regarding Claim 4, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 1, further comprising a positioning member, 112f: instant case figures 2 & 5 outer periphery end portion 42b, fixed to the container to prevent the sub packing from moving while a portion of the positioning member contacts with a side portion of the sub packing (figure 1: lateral packing presser 26).  

Regarding Claim 5, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 1, wherein the collar has an outer diameter larger than an outer diameter of the main packing (figure 1: ring body 18 and upper packing presser 24 read together has a larger outer diameter than second seal packing 30).  

Regarding Claim 6, Kurachi teaches a food mixer (figure 1: entire apparatus), comprising: a container (figure 1: cylindrical casing 1); a rotational shaft penetrating a wall of the container and rotatably supported by the container (figure 1: main rotary shaft 5); a main packing disposed between the container and the rotational shaft to seal therebetween (figure 1: second seal packing 30); a collar (figure 1: ring body 18 and upper packing presser 24 read together) removably fixed to an outer periphery of the rotational shaft by a fixing member (figure 1: bolts 22 and 28) so that a space is formed between the main packing and the collar in a rotational shaft direction (figure 1: space 50), the collar being configured to be moved away from a fixed position to allow the space to be opened toward the container (figure 1: ring body 18 and upper packing presser 24 read together are designed to be removable [after bolts 22 and 28 are removed], after they are removed second seal packing 30 is an outer periphery of ring body 18). 

Regarding Claim 7, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 6, wherein the sub packing is removable in a direction toward an inner side of the container (figure 1: seal packing 20 is separable from the shaft once the “collar” is removed, and can move along the shaft towards the inner side of casing 1 once the “collar” is removed).  

Regarding Claim 11, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 6, further comprising a positioning member, 112f: instant case figures 2 & 5 outer periphery end portion 42b, fixed to the container to prevent the sub packing from moving by contacting a side portion of the sub packing (figure 1: lateral packing presser 26).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8 – 9, 12 – 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al. (Japanese Patent No. 2011/229494(A) hereinafter Kurachi) in view of Leuze (U.S. Patent No. 2,649,317 hereinafter Leuze). Utilized google machine translation of the non-english references are attached.

Regarding Claim 3, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 1.
Kurachi is silent on wherein the fixing member is a rotating body, 112f: instant case figures 2 & 3: blade 70, fixed to the rotational shaft and located on the inner side of the container relative to the collar to prevent the foodstuff in the rotating container from adhering to an inner wall of the container by rotating together with the rotational shaft, wherein the fixing 11member is removably connected with the collar.
Leuze teaches the fixing member is a rotating body, 112f: instant case figures 2 & 3: blade 70, fixed to the rotational shaft and located on the inner side of the container (figure 3: agitator 20) relative to the collar (figure 3: gland 30) to prevent the foodstuff in the rotating container from adhering to an inner wall of the container by rotating together with the rotational shaft (intended use: the preceding 
Kurachi and Leuze are analogous in the field of removable seals for food processing equipment, this equipment comprising singular rotating shafts and processing vessels. It would have been obvious to one skilled in the art before the effective filing date to modify the ring body and upper packing presser of Kurachi with the gland and agitator positioned close to the vessel wall of Leuze in order to facilitate thorough hand cleansing of those portions of the housing and shaft adjacent the wall aperture (Leuze C1 L4 – 14).

Regarding Claim 8, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 6. 
Kurachi is silent on the fixing member is a rotating body, 112f: instant case figures 2 & 3: blade 70, fixed to the rotational shaft and is located on an inner side of the container relative to the collar to prevent a work product from adhering to an inner wall of the container, wherein the fixing member is removably connected to the collar.  
Leuze teaches the fixing member is a rotating body, 112f: instant case figures 2 & 3: blade 70, fixed to the rotational shaft and is located on an inner side of the container (figure 3: agitator 20) relative to the collar (figure 3: gland 30) to prevent a work product from adhering to an inner wall of the container shaft (intended use: the preceding claim language is considered intended use and agitator 20 is close enough to the container wall to be structurally capable of this intended use), wherein the fixing member is removably connected to the collar (figure 1: gland 30 can be removed from contacting agitator 20).  


Regarding Claim 9, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 8, wherein Leuze further teaches the rotating body contacts an outer surface of the collar (figure 3: agitator 20 contacts a peripherial surface of gland 30).  

Regarding Claim 12, Kurachi teaches a food mixer (figure 1: entire apparatus), comprising: a container having an internal space (figure 1: cylindrical casing 1); a rotational shaft positioned within the internal space of the container and penetrating through an opening formed in a wall of the container (figure 1: main rotary shaft 5); a main packing sealably contacting an outer peripheral surface of the rotational shaft at a position outside the internal space of the container (figure 1: second seal packing 30); a collar removably fixed to the outer peripheral surface of the rotational shaft at a position spaced apart from the main packing and nearer the internal space of the container than the main packing (figure 1: ring body 18 and upper packing presser 24 read together); 
Kurachi is silent on a sub packing sealably contacting an outer peripheral surface of the collar and positioned between the collar and the wall of the container. 
Leuze teaches a sub packing (Kurachi is relied upon for the teaching of the sub packing [figure 1: seal packing 20]) sealably contacting an outer peripheral surface of the collar (figure 3: gland 30 reads on collar) and positioned between the collar and the wall of the container (figure 3: O - ring 420 is positioned at an outer peripheral surface of the collar and between the collar and the wall of the container).
 
Regarding Claim 13, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 12, wherein the collar has an outer diameter larger than an outer diameter of the main packing (figure 1: ring body 18 and upper packing presser 24 read together has a larger outer diameter than second seal packing 30).  

Regarding Claim 14, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 12, wherein Leuze further teaches the sub packing has an outer diameter larger than an outer diameter of the main packing (figure 3: location of O – ring 420 is on the outer periphery of gland / collar 30 which would inherently give it a larger outer diameter than a packing adjacent the shaft).  

Regarding Claim 15, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 12.
Kurachi is silent on a diameter of the opening formed in the wall of the container is smaller than an outer diameter of the sub packing.
Absent any unexpected results, it would have been an obvious matter of design choice to decrease the diameter size of main hole 1a of Kurachi [figure 1] to be less than the sub packing’s outer diameter in order to design a fluid tight seal (with the aid of packing) around the rotating shaft while using less parts (e.g. ring body 18 or packing presser 24), since such a modification would have involved  recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 19, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 12, wherein: the collar has a through hole through which the rotational shaft passes (figure 1: ring body 18 and upper packing presser 24 read together has shaft 5 passing through its annular hole), and the collar is configured to slide along the rotational shaft after a fixing state of the collar with the rotational shaft has been removed (figure 1: ring body 18 and upper packing presser 24 read together can slide along shaft 5 after bolts 22 and 28 are removed).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al. (Japanese Patent No. 2011/229494(A) hereinafter Kurachi) in view of Chen et al. (Chinese Patent No. 103706293(A) hereinafter Chen). Utilized google machine translation of the non-english references are attached.

Regarding Claim 10, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 8.
Kurachi is silent on wherein the collar further comprises a fitting projection radially extending into the rotating body.  
Chen teaches the collar (figure 1: sealing device 4) further comprises a fitting projection radially extending (see image of annotated figure 1 below) into the rotating body (figure 1: paddle 3).  
Kurachi and Chen are analogous in the field of sealing technology for rotating mixing shafts of industry sized processing equipment. It would have been obvious to one skilled in the art before the . 

    PNG
    media_image1.png
    450
    1153
    media_image1.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al. (Japanese Patent No. 2011/229494(A) hereinafter Kurachi) in view of Leuze (U.S. Patent No. 2,649,317 hereinafter Leuze) and in further view of Chen et al. (Chinese Patent No. 103706293(A) hereinafter Chen). Utilized google machine translation of the non-english references are attached.

Regarding Claim 16, Kurachi teaches the food mixer (figure 1: entire apparatus) according to claim 12.
Modified Kurachi is silent on the collar is directly fixed to the rotational shaft.
Chen teaches the collar is directly fixed to the rotational shaft (figure 1: positioning sleeve 11 is considered a reading on collar).
It would have been obvious to one skilled in the art before the effective filing date to modify the shaft of Kurachi with the positioning sleeve of Chen in order to properly position the adjacent equipment.

Allowable Subject Matter
Claims 17 – 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	U.S. 2,649,317 to Leuze teaches a removable seal for food processing equipment with a singular rotating mixing shaft. Leuze teaches a collar / removable gland that presses up against a rotating body, the body is close to a container wall and structurally able to prevent foodstuffs from adhering to an inner wall of the container. Regarding Claims 17 and 20, Leuze is silent on a collar being fixedly attached to the rotating body / fixing member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774